     Case 8:20-cv-00098-DOC-DFM Document 13 Filed 03/19/20 Page 1 of 3 Page ID #:93




 1    Youssef H. Hammoud (SBN: 321934)
      L. Tegan Rodkey (SBN: 275830)
 2    PRICE LAW GROUP, APC
 3    6345 Balboa Blvd., Suite 247
      Encino, CA 91316
 4
      T: (818) 600-5596
 5    F: (818) 600-5496
 6    E : youssef@pricelawgroup.com
      E : tegan@pricelawgroup.com
 7    Attorneys for Plaintiff,
 8    Raphael Austria
 9
10                      UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12     RAPHAEL AUSTRIA,                        Case No.: 8:20-cv-00098-DOC-DFM
13
14
                  Plaintiff,                   NOTICE OF VOLUNTARY
                                               DISMISSAL WITHOUT
15          v.                                 PREJUDICE AS TO DEFENDANT
16                                             CREDIT ONE BANK, N.A.
17
      CREDIT ONE BANK, N.A.; and
18    DOES 1-10,
19
                  Defendants.
20
21
22
23          PLEASE TAKE NOTICE that Plaintiff Raphael Austria, by and through
24
      undersigned counsel and pursuant to Federal Rule of Civil Procedure
25
26    41(a)(1)(A)(i), hereby voluntarily dismisses the action against Defendant Credit
27
      One Bank, N.A. without prejudice.
28

                                             -1-
     Case 8:20-cv-00098-DOC-DFM Document 13 Filed 03/19/20 Page 2 of 3 Page ID #:94




 1          The Defendant Credit One Bank, N.A. filed neither an answer to the
 2    complaint nor a motion for summary judgment; dismissal under Rule 41(a)(1) is
 3
      therefore appropriate.
 4
 5
 6          Respectfully submitted this 19th day of March 2020.
 7                                         PRICE LAW GROUP, APC
 8
                                           By: /s/ Youssef H. Hammoud
 9
                                           Youssef H. Hammoud (SBN: 321934)
10                                         L. Tegan Rodkey (SBN: 275830)
11                                         Price Law Group, APC
                                           6345 Balboa Blvd., Suite 247
12                                         Encino, CA 91316
13                                         T: (818) 600-5596
                                           F: (818) 600-5496
14
                                           E: youssef@pricelawgroup.com
15                                         Attorneys for Plaintiff,
16                                         Raphael Austria
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
     Case 8:20-cv-00098-DOC-DFM Document 13 Filed 03/19/20 Page 3 of 3 Page ID #:95




 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on March 19, 2020, I electronically filed the foregoing
 3
      with the Clerk of the Court using the ECF system, which will send notice of such
 4
 5    filing to all attorneys of record in this matter. Since none of the attorneys of
 6
      record are non-ECF participants, hard copies of the foregoing have not been
 7
 8    provided via personal delivery or by postal mail.
 9
10                                                     PRICE LAW GROUP, APC
11                                                     /s/ Lia Ruggeri
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
